Citation Nr: 0113994
Decision Date: 05/18/01	Archive Date: 07/18/01

DOCKET NO. 95-25 203                   DATE MAY 18, 2001

On appeal from the Department of Veterans Affairs (VA) Regional Office in
Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for defective vision.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for infertility.

4. Entitlement to an original evaluation for temporomandibular joint
dysfunction (TMJ) in excess of 30 percent disabling.

5. Entitlement to an increased evaluation for myofascial pain dysfunction
syndrome, including muscle contraction headaches, currently evaluated as 30
percent disabling.

6. Entitlement to an original compensable evaluation for maxillary sinusitis.

7. Entitlement to a compensable evaluation for pelvic adhesions.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran, her mother and her friend

ATTORNEY FOR THE BOARD 

Suzie S. Gaston, Counsel 

INTRODUCTION

The veteran had. active military service from February 1980 to March 1993.

This matter came before the Board of Veterans' Appeals (hereinafter Board) on
appeal from a July 1994 rating decision of the Regional Office in
Philadelphia, Pennsylvania (RO), which granted service connection for
temporomandibular joint dysfunction (TMJ), and assigned a 20 percent
disability rating, effective March 17, 1993; service connection was also
established for headaches, pelvic adhesions disorder, and sinusitis, each
evaluated as noncompensably disabling. That rating action denied service
connection for defective vision, hearing loss, and infertility. The notice of
disagreement with the above determination was received in January 1995. The
statement of the case was issued in February 1995. The substantive appeal was
received in July 1995. The veteran, her mother and friend appeared and

2 -

offered testimony at a hearing before a hearing officer at the RO in March
1996. A transcript of the hearing is of record. A VA dental examination was
conducted in March 1996.

A hearing officer's decision was entered in November 1996, which increased
the evaluation for TMJ dysfunction from 20 to 30 percent, and for headaches
from 0 to 30 percent disabling; the hearing officer's decision confirmed the
noncompensable evaluation assigned to the service-connected maxillary
sinusitis and pelvic adhesions, as well as the denial of service connection
for defective vision, hearing loss, and infertility. A rating action in
November 1996 implemented the hearing officer's decision, and a supplemental
statement of the case was issued later in November 1996. VA compensation
examinations were conducted in August and November 1997, and April 1998. A
supplemental statement of the case, addressing all the issues, was issued in
June 1998. Additional treatment records were received in July 1998 and
February 1999.

Thereafter, a rating action in February 1999 confirmed the 30 percent rating
assigned to myofascial pain syndrome, including muscle contraction headaches.
A supplemental statement of the case was issued in February 1999. A VA
compensation examination was conducted in July 1999. A supplemental statement
of the case, addressing all issues on appeal, was issued in February 2000.
The appeal was received at the Board in May 2000.

The Board notes that the United States Court of Appeals for Veterans Claims
(Court) has held that a rating decision issued subsequent to a notice of
disagreement, which grants less than the maximum available rating, does not
"abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).
Consequently, the matter of an increased rating for the veteran's service-
connected TMJ dysfunction and myofascial pain dysfunction syndrome, including
muscle contraction headaches remains in appellate status.

3 -

The Board also observes that a June 1998 rating decision denied entitlement
to a total rating based on individual unemployability due to service-
connected disabilities and a temporary total rating under the provisions of
38 C.F.R. 4.30 (1999). The veteran was notified of that determination and of
her appellate rights by letter dated in June 1998. No notice of disagreement
with that determination has been submitted; therefore, the Board lacks
jurisdiction over that claim. 38 U.S.C.A. 7105 (West 1991).

For reasons that will be set forth below, the issues of entitlement to
service connection for defective vision and infertility; increased ratings
for TMJ, myofascial pain syndrome including muscle contraction headaches; and
compensable evaluations for maxillary sinusitis and pelvic adhesions, will be
addressed in the remand section following the decision.

FINDING OF FACT

The preponderance of the evidence is that the veteran does not currently have
bilateral hearing loss as defined by VA regulations.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during active
military service. 38 U.S.C.A. 1110, 1131 (West 1991), Pub. L. No. 106--475,
4,114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C.A.
5107); 38 C.F.R. 3.303, 3.385 (2000).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background.

The pertinent facts in this case are not in dispute and may be briefly
described. An enlistment examination, conducted in August 1979, revealed pure
tone thresholds of 35, 25, 15, and 10 decibels in the right ear, and 25, 15,
10, and 10 decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz
levels, respectively.

The separation examination, conducted in November 1992, revealed pure tone
thresholds of 20, 20, 15, and 30 decibels in the right ear, and 10, 10, 5,
and 5 decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels,
respectively. A medical board report dated in November 1992 reported
diagnoses of chronic Eustachian tube dysfunction, that had existed prior to
entry (EPTE) into military service, and had not been service-aggravated. A
Physical Evaluation Board confirmed that diagnosis in January 1993.

The veteran's application for service connection (VA Form 21-526) was
received in November 1993.

On the occasion of her initial VA examination in June 1994, the veteran
reported that her ears popped and that she was unable to hear well; however,
no audiometric findings were reported.

At her personal hearing before a hearing officer at the RO in March 1996, the
veteran contended that she was unable to hear out of her right ear as a
result of chronic ear infections.

The veteran was afforded a VA compensation examination in August 1997, at
which time it was noted that she was discovered with hearing loss in May 1997
in the low frequencies. On the authorized audiological evaluation, pure tone
thresholds, in decibels, were as follows:

5 -

                                   HERTZ 
                    500      1000     2000     3000     4000 
          RIGHT      35        30       20       20       20 
          LEFT       25        15        0        5        5

Speech audiometry revealed speech recognition ability of 92 percent in both
ears. The examiner stated that these results revealed normal to mild low
frequency hearing loss in the right ear, and mild to borderline normal low
frequency hearing loss in the left ear; speech discrimination scores were
good in each ear at most comfortable loudness levels.

Received in April 1998 were VA treatment records dated from January 1997 to
March 1998, which showed that the veteran received clinical evaluation for
several disabilities. During a clinical visit in August 1997, it was reported
that the veteran had bilateral sensorineural hearing loss at frequency lower
than 1000 Hertz levels.

Received in July 1998 were VA treatment records dated from October 1994 to
July 1998, which show that the veteran continued to receive clinical
attention and treatment for several disabilities. Subsequently received in
February 1999 were VA, treatment records dated from July 1998 to January
1999, showing ongoing clinical evaluation for several disabilities. A
treatment report dated in July 1998 reported decreased hearing in the right
ear.

The veteran was afforded a VA compensation examination in July 1999, at which
time she reported difficulty hearing; she stated that the right ear was
always poorer than the left. The veteran indicated that she was subjected to
a significant amount of noise exposure during military service as she was in
construction for 9 years; she reported, however, that she always wore ear
protection religiously. On the authorized audiological evaluation, pure tone
thresholds, in decibels, were as follows:

-6-

                                   HERTZ 
                    500      1000      2000      3000     4000 
     RIGHT           25        20        15        15       15 
     LEFT            10        10        10         5       10

Speech audiometry revealed speech recognition ability of 96 percent in the
right ear and of 96 in the left ear. The examiner stated that audiology
evaluation revealed essentially normal hearing in the left ear; in the right
ear, there was a slight to mild mixed hearing loss. The examiner also stated
that it was as likely is not that this hearing loss has been incurred due to
military service.

II. Legal analysis.

In order to establish service connection for a claimed disability, the facts,
as shown by the evidence, must demonstrate that a particular disease or
injury resulting in current disability was incurred during active service or,
if preexisting active service, was aggravated therein. 38 U.S.C.A. 1110, 1131
(West 1991); 38 C.F.R. 3.303 (2000). When a disease is first diagnosed after
service, service connection may nevertheless be established by evidence
demonstrating that the disease was in fact incurred during the veteran's
service, or by evidence that a presumption period applied. 38 C.F.R. 3.303,
3.307, 3.309 (2000).

Regulations also provide that service connection may be granted for any
disease diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in service.
38 C.F.R. 3.303(d) (2000). A determination of service connection requires a
finding of the existence of a current disability and a determination of a
relationship between the disability and an injury or disease incurred in
service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A veteran will be considered to have been in sound condition when examined,
accepted and enrolled in service, except as to defects, infirmities, or
disorders noted

7 -

at entrance into service, or where clear and unmistakable (obvious or
manifest) evidence demonstrates that an injury or disease existed prior
thereto. 38 C.F.R. 3.304(b) (2000). Determination of the existence of a pre-
existing condition must be supported by contemporaneous evidence, or recorded
history in the record, which provides a sufficient factual predicate to
support a medical opinion. Miller v. West, 11 Vet. App. 345, 348 (1998).

In general, a pre-existing injury or disease will be considered to have been
aggravated by active service where there is an increase in disability in
service, unless there is a specific finding that the increase in disability
is due to the natural progress of the disease. 38 C.F.R. 3.306(a) (2000). In
the case of wartime service and peacetime service after December 1946, clear
and unmistakable evidence (obvious or manifest) is required to rebut the
presumption of aggravation where the pre-service disability underwent an
increase in severity during service. This includes medical facts and
principles which may be considered to determine whether the increase is due
to the natural progress of the condition. 38 C.F.R. 3.306(b) (2000).

However, aggravation may not be conceded where the disability underwent no
increase in severity during service on the basis of all the evidence of
record pertaining to the manifestations of the disability prior to, during
and subsequent to service. 38 C.F.R. 3.306(b) (2000). Temporary or
intermittent flare-ups during non-combat service of a preexisting disease or
injury is not considered "aggravation in service" unless the underlying
condition, as contrasted to symptoms, has worsened. Hunt v. Derwinski, 1 Vet.
App. 292, 297 (1991). Where, at the merits stage, the record establishes that
a disease or injury did not undergo permanent increase in disability during
service, the presumption of aggravation provided for in 38 C.F.R. 3.306(a),
(b) does not apply. Maxson v. West, 12 Vet. App. 453, 459- 60 (2000).

Previously, any claimant for benefits administered by VA had the burden of
submitting evidence sufficient to justify a belief that the claim was well
grounded.

8 -

See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps
v. West, 118 S. Ct. 2348 (1998). The United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans Appeals prior
to March 1, 1999) (hereinafter, "the Court") held that, under 38 U.S.C.
5107(a), VA had a duty to assist only those claimants who had established
well grounded (i.e., legally plausible) claims. More recently, the Court of
Appeals for Veterans Claims had issued a decision holding that VA was not
permitted to assist a claimant in developing a claim which was not well
grounded. Morton v. West, 12 Vet. App. 477 (July 14, 1999), en banc
consideration denied, 13 Vet. App. 205 (1999) (per curiam), remanded sub nom.
Morton v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per
curiam order); opinion withdrawn and appeal dismissed, 14 Vet. App. 174
(2000) (per curiam).

However, the United States Congress has recently passed, and the President
has signed into law, legislation repealing the requirement that a claim be
well grounded. Several bills were involved in that process, and the
legislation which now governs cases such as this is the Veterans Claims
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096. See
generally Holliday v. Principi, ___ Vet. App. ___, No. 99-1788 (Feb. 22,
2001).

The aforementioned statute, enacted on November 9, 2000, contains a number of
new provisions pertaining to claims development procedures, including
assistance to be provided to claimants by the RO, notification as to
evidentiary requirements, and the obtaining of medical examinations and
opinions where appropriate to attempt to establish service connection. Under
both previous and current law, VA has long recognized a duty to assist the
veteran in developing evidence pertinent to her claim. 38 U.S.C.A. 5107(a)
(West 1991); 38 C.F.R. 3.103(a) (2000).

Based upon the extensive development of medical evidence, including military
records covering the veteran's years of service, the veteran's own
Statements, VA outpatient medical records, and the report of her VA medical
examinations, the

9 -

Board concludes that all relevant records have been obtained and that VA has
complied with its duty to afford her an appropriate examination.

Accordingly, VA has satisfied its duty to assist the veteran in apprising her
as to the evidence needed, and in obtaining evidence pertaining to her claim,
under both former law and the new VCAA. 38 U.S.C.A. 5107(a) (West 1991); Pub.
L. No. 106-475, 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as
amended at 38 U.S.C. 5103 and 5103A). The Board therefore finds that no
useful purpose would be served in remanding this matter for yet more
development as to the issue which we are resolving today (another issue is
being remanded, below). Such a remand would result in unnecessarily imposing
additional burdens on VA, with no benefit flowing to the veteran. The Court
of Appeals for Veterans Claims has held that such remands are to be avoided.
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v.
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994).

The Board must determine whether a preponderance of the evidence supports the
claim or whether all of the evidence is in relative equipoise, with the
veteran prevailing in either event, or whether a preponderance of the
evidence is against the claim, in which case the claim must be denied.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has consistently held that "[s]ervice connection generally requires
medical evidence of a current disability; medical or, in certain
circumstances, lay evidence of in-service incurrence or aggravation of a
disease or injury and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury." Savage v.
Gober, 10 Vet. App. 488, 493 (1997). Even without the well-grounded-claim
requirement, a veteran who has made a showing of in-service incurrence or
aggravation of a disease or injury "must still submit sufficient evidence of
a causal nexus between that in-service event and his or her current
disability ... to be ultimately successful on the merits of the claim." Wade
v. West,

10-

11 Vet. App. 302, 305 (1998). VA is required to comply with the duty to
assist and notice requirements of the new law. The veteran's application for
these benefits appears to be complete, and she was informed of the evidence
necessary to substantiate her claims via the SOC and SSOC. Accordingly, it
appears that the notice requirements of the new law have been complied with.

Analysis

For the purposes of applying the laws administered by VA, impaired hearing
will be considered to be a disability when the, auditory threshold in any of
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or
greater, or when the auditory thresholds for at least three of these
frequencies are 26 decibels or greater; or when speech recognition scores
using the Maryland CNC test are less than 94 percent. 38 C.F.R. 3.385 (2000).

After careful review of the evidentiary record, the Board notes that the
service medical records are completely devoid of any finding or diagnosis of
hearing loss. The Board notes that while the service medical records do
reflect hearing loss thresholds in excess of 20 decibels in the right ear
prior to separation the preponderance of the evidence is against a finding
that she has a hearing loss for VA purposes under 38 C.F.R. 3.385.

The only finding indicative of a hearing loss as defined for VA purposes
occurred on the August 1997 examination when she was found to have speech
recognition of 92 percent in each ear. However, subsequent examination was
unable to duplicate these results. Previous examinations also failed to show
such findings. Although there were various reports of hearing loss, there
have been no other audiology results showing a hearing loss for VA purposes.
Given the isolated nature of the August 1997 finding, and the otherwise
normal findings, the Board concludes that the preponderance of the evidence
is against a finding that the veteran has a current hearing loss for VA
purposes.

The existence of a current disability is the cornerstone of a claim for VA
disability compensation. 38 U.S.C.A. 1110, 1131; see Degmetich v. Brown, 104
F. 3d 1328 (1997) (holding that the VA's and Court's interpretation of
sections 1110 and 1131 of the statute as requiring the existence of a present
disability for VA compensation purposes cannot be considered arbitrary and
therefore-, the decision based on that interpretation must be affirmed); see
also Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

Thus, given the lack of clinical evidence showing current defective hearing
disability that meets the criteria under,38 C.F.R. 3.385, the veteran's
hearing statu:; does not qualify for service connection. Accordingly, service
connection for hearing loss is not established. 38 U.S.C.A. 1101, 1110, 1112,
1113; 38 C.F.R. 3.307, 3.309, 3.385. 

ORDER 

Entitlement to service connection for hearing loss is denied.

REMAND

I. Service Connection for Defective Vision

The veteran has received diagnoses of myopia and astigmatism both in service
and since. The provisions of 38 C.F.R. 3.303(c) preclude compensation for
developmental defects and refractive error. However, the Board is not free to
substitute its medical opinion for that of medical professionals in order to
determine whether the astigmatism and myopia are developmental defects or
simple refractive

12 -

error. Colvin v. Derwinski, 1 Vet App 171 (1991). A medical opinion is
therefore necessary.

II. Service connection for infertility.

The recent enactment of the Veterans Claims Assistance Act of 2000 has
obviated the longstanding analysis as to whether this claim is well-
grounded." Nevertheless, the law still require that, in order to grant a
service connection claim on the merits, VA must have "medical evidence of a
nexus between the claimed in-service disease or injury and the present
disease or injury." Hickson v. West, 12, Vet. App. 247, 253 (1999).

Given the nature of the veteran's contentions, the evidence of inservice
treatment for multiple gynecological disorders, to include infertility, and
the current findings of infertility, the Board concludes that further VA
examination should be performed to include an opinion as to the etiology of
the veteran's infertility raised by the instant appeal.

III. Increased ratings.

The Board is of the opinion that the medical evidence pertaining to the
actual severity of the service-connected TMJ dysfunction is in conflict and,
as such, insufficient for rating purposes. On the one hand, according to the
report of a VA dental examination that was conducted in March 1996, the
veteran was able to open the mandible to "only 16 mm," which, at first sight,
seems to be sufficient basis to deny the claim for an increased rating under
the provisions of Diagnostic Code 9905.

On the other hand, however, during the most recent VA examination in November
1997, the veteran reported problems opening her mouth; she stated that she
cannot open her mouth widely and she could not talk. Following the VA
examination in

13 -

November 1997, an addendum was issued wherein the examiner noted that the
veteran was unable to open her mouth and part her lips more than an inch
apart. The medical evidence with regard to the current severity of the
service-connected TMJ dysfunction is in conflict and needs clarification.

The veteran is service-connected for myofascial pain syndrome with muscle
contraction headaches, which are currently evaluated as 30 percent disabling
under Diagnostic Codes 8100. Diagnostic Code 8100 relates to migraine
headaches. Utilizing the diagnostic criteria, the veteran's headache
disability is rated as noncompensable when the disability is manifested by
less frequent attacks. A 10 percent evaluation is assigned when there are
characteristic prostrating attacks averaging one in two months over the last
several months. A 30 percent evaluation is assigned when there are
characteristic prostrating attacks occurring on an average of once a month
over the last several months. An evaluation of 50 percent is warranted when
there are very frequent completely prostrating and prolonged attacks
productive of severe economic inadaptability. 38 C.F.R. 4.124a, Diagnostic
Code 8100 (2000).

The Board notes that part of the rating criteria for evaluating migraines
under Diagnostic Code 8100 requires that a determination be made as to
whether the migraines produce prostrating and prolonged attacks productive of
severe economic inadaptability. The most recent VA neurological examination
dated in November 1997 contains a diagnosis of muscle contraction headaches;
however, the frequency and severity of the headaches were not described.
Therefore the Board finds that another examination is warranted.

The veteran has also claimed entitlement to an increased rating for her
service- connected maxillary sinusitis. The disability is currently evaluated
as noncompensably disabling under 38 C.F.R. 4.97, Diagnostic Code 6513. The
Board notes that the rating criteria applicable to this Diagnostic Code have
recently been revised. Effective October 7, 1996 as printed in the Federal
Register: September 5, 1996 (Volume 61, Number 173).

14 -

Where the law or a regulation changes after a claim has been filed er
reopened, but before the administrative or judicial appeal process has been
concluded, the version more favorable to the appellant will apply unless
Congress or the Secretary has provided otherwise. See Karnas v. Derwinski, 1
Vet. App. 308 (1991). The Board notes that, in a June 1998 supplemental
statement of the case (SSOC), the RO set out and applied, to the extent
possible, the new rating criteria to the available evidence. However,
examination findings must also relate to the rating criteria. Accordingly,
the RO should (1) adjudicate the appropriate disability rating for the
veteran's sinusitis prior to October 7, 1996, under the rating criteria in
effect at that time, and (2) determine which version of the rating criteria,
if either is more favorable to this claim from October 7, 1996, and rate her
sinusitis under the more favorable version. If neither is more favorable, use
the new criteria.

The record further indicates that the veteran's service-connected peptic
adhesive disease is currently evaluated as noncompensably disabling under 38
C.F.R. 4.116, Diagnostic Code 7614 for disease or injury of the Fallopian
tube. Under Diagnostic Codes 7610 through 7615, the general rating formula
for diseases, injuries, or adhesions of female reproductive organs (vulva,
vagina, cervix, uterus, Fallopian tube, or ovary), a 10 percent disability
rating is assigned where the symptoms of the disability require continuous
treatment. A 30 percent disability rating is warranted where the symptoms of
the disability are not controlled by continuous treatment.

The veteran was afforded a gynecological examination in April 1998, at which
time the examiner stated that the veteran had a probable left endometrioma
and left-sided pelvic adhesive disease, with no evidence of right ovarian
disease by current ultrasound or previous laparoscopy. The examiner stated
that full documentation of the status of the right ovary would be obtained at
the time of the veteran's laparoscopy. The record indicates that the veteran
underwent laparoscopic LOA left salpingectomy in May 1998; however, the
record does not clearly show what treatment regimen that the veteran adhered
to following the surgery and whether or

15 -

not her pelvic adhesive disease is controlled by the recommended treatment.
The Board finds that a VA examination is necessary to obtain a definitive
opinion as to whether the veteran's service-connected pelvic adhesive disease
is controlled by treatment. Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board observes that a review of the record reveals a VA document showing
that the veteran failed to report for VA dental and ENT examinations in
January 1999, and a general VA examination scheduled in October 1999.

In this regard, the Board notes that, when entitlement or continued
entitlement to a benefit cannot be established or confirmed without a current
VA examination and a claimant, without good cause, fails to report for such
examination, if the examination was scheduled in conjunction with a original
claim, a reopened claim for a benefit which was previously disallowed, or a
claim for increase, the claim shall be denied. However, where good cause is
shown, an examination may be rescheduled. 38 C.F.R. 3.655 (2000). Further,
the Board observes that the Court has held that the VA has a duty to fully
inform the veteran of the consequences of his/her failure to report for a
scheduled examination. See Connolly v. Derwinski, 1 Vet. App. 566 (1991).

In a February 2000 SSOC, the RO advised the veteran that she had failed to
make herself available for a VA mandated examination. However, the veteran
was not advised of the applicability of 38 C.F.R. 3.655. The veteran might be
prejudiced if the Board were to apply 38 C.F.R. 3.655 in the first instance,
without notifying her and her representative of its applicability. See Curry
v. Brown, 7 Vet. App. 59 (1994); Bernard v. Brown, 4 Vet. App. 384 (1993).
The veteran must be advised of her responsibility to report for the
examinations and of the possible outcome if she fails, without good cause, to
report. Therefore, the Board finds that the veteran should be given another
opportunity report for VA examinations.

Because current medical findings are needed to properly adjudicate the
veteran's increased rating claims, and the recent VA examinations of the
veteran's TMJ,

16 -

headaches, sinusitis, and gynecological disorder are inadequate for rating
purposes, the veteran should be scheduled to undergo contemporaneous dental,
ENT, and gynecological examinations. Caffrey v. Brown 6 Vet. App. 377, 383-4
(1994). As regards the examination of the veteran's TMJ dysfunction, which
involves limitation of motion, the examiner should include an opinion as to
whether the veteran experiences functional loss due to limited or excess
movement, pain, weakness, excess fatigability, or incoordination, and the RO
should consider these factors in adjudicating that claim. See 38 C.F.R. 4.40,
4.4:5 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

VA has a duty to obtain VA examinations which provide an adequate basis upon
which to determine entitlement to the benefit sought, as well as the duty to
obtain all relevant treatment records referred to by the veteran. Littke v.
Derwinski, 1 Vet. App. 90 (1991). Examinations must also address the rating
criteria in relation to the veteran's symptoms. Johnson v. Brown, 9 Vet. App.
7 (1996). Thus, thorough examinations are recommended in those cases which
present a complicated disability picture. Hyder v. Derwinski, 1 Vet. App. 221
(1991).

Moreover, the new legislation embodied in the Veterans Claims Assistance Act
of 2000 enhances the Secretary's obligation to obtain medical findings and
etiological opinions in cases being adjudicated. See new 38 U.S.C.A.
5103A.(d), at VCAA 3, 114 Stat. 2098.

Finally, the RO's attention is directed to the Court's decision in Fenderson
v. West, 12 Vet. App. 119 (1999), wherein it was determined that the
veteran's dissatisfaction with the initial rating assigned following the
initial grant of service connection, and a claim for an increased rating of
a service-connected disability, and two separate and distinct types of
claims. In the former circumstance, the veteran may be entitled to "staged"
evaluations for different periods of time from the effective date of the
award to the date of the final decision, based upon the severity of the
disability during that period. As the veteran has appealed the initial
ratings

- 17 -

assigned to her TMJ disorder and maxillary sinusitis, her claims are entitled
to such consideration.

While the Board regrets the delay involved in remanding this case, under the
circumstances discussed above, it is felt that proceeding with a decision on
the merits at this time would not fully comport with due process of law. For
that reason, to ensure that VA has met its duty to assist the veteran in
developing the facts pertinent to her appeal, the case is REMANDED to the RO
for the following development:

1. The RO should request the veteran to identify the names, addresses, and
approximate dates of treatment for all health care providers, VA and non-VA,
inpatient and outpatient, who have treated her for infertility, TMJ,
headaches, maxillary sinusitis, and pelvic adhesions. After obtaining any
necessary authorization, the RO should request and associate with the claims
file legible copies of the veteran's complete treatment reports from all
sources identified which have not previously been secured. Regardless of the
response from the veteran, the RO should obtain any current, outstanding VA
treatment records. The RO should inform the veteran of any records it is
unsuccessful in obtaining.

2. The veteran should be scheduled for a gynecological examination to
determine the etiology of her documented infertility and evaluate the
severity of the pelvic adhesive disease. All indicated tests and studies
should be accomplished and the findings then reported in detail.

- 18 -

The examiner is requested to express an opinion as to the etiology and
approximate date of onset of any gynecological disorder, to include
infertility, and to comment on the relationship, if any, between any such
disorder and the veteran's period of service, as well as between any such
disorder and infertility. The examiner should also indicate whether there was
any increase in the level of severity of the disability as to any diagnosed
gynecological disorder, attributable to the veteran's period of service,
including pelvic adhesions. If the requested opinions cannot be provided
without resort to speculation, the examiner should so state. A completed
rationale for any opinion expressed should be provided, as well as the
evidence relied upon or rejected in forming any opinion. The claims folder
must be made available to the examiner for review prior to the examination.

The RO should also provide to the examiner a copy of the old and new rating
criteria of Diagnostic Code 7614. All indicated tests and studies should be
accomplished. The examiner should also comment as to whether the disability
is manifested by symptoms that require continuous treatment and, if so,
whether the symptoms are controlled by continuous treatment. Any opinions
expressed must be accompanied by a complete rationale.

3. The veteran should be provided an examination for the purpose of
determining the severity of the symptoms of her service-connected TMJ
dysfunction. The claims file and a separate copy of this decision /remand
should

19 -

be made available to and be reviewed by the examiner prior and pursuant to
conduction and completion of the examination and the examination report must
be annotated in this regard. The examination should include any diagnostic
tests or studies, including X-ray studies that are deemed necessary for an
accurate assessment. The examiner should describe all of the symptoms
attributed to the TMJ dysfunction, including the range of motion of the TMJs
and the extent, if any, of myofascial pain. The examiner should specifically
provide : (i) A statement as to whether he or she reviewed the claims folder
prior to the examination; (ii) Objective findings as to the current range of
lateral excursion of the veteran's TMJ, in millimeters; (iii) Objective
findings as to the current inter-incisal range of motion of the veteran's
TMJ, also in millimeters, as compared to those ranges of motion that were
reported in the above medical statement of June 1994.

The examiner should determine whether the TMJ is manifested by weakened
movement, excess fatigability, or incoordination. Such inquiry should not be
limited to muscles or nerves. These determinations should, if feasible, be
expressed in terms of the degree of additional range-of-motion loss due to
any weakened movement, excess fatigability, or incoordination.

4. The veteran should also be afforded an examination to determine the extent
of her service-connected myofascial pain dysfunction syndrome with muscle
contraction headaches. The claims folder, and a copy of this remand, must be
made available to the examiner,

20 -

the receipt of which should be acknowledged in the examination report. The RO
should also provide to the examiner a copy of the rating criteria of
Diagnostic Code 8100. All specialized tests and studies deemed necessary
should be accomplished. The examiner should record pertinent medical
complaints, symptoms, and clinical findings. The examiner should discuss the
presence (including frequency and severity) or absence of migraine headaches.
After obtaining from the veteran information regarding any such migraine
headaches that she may experience, the examiner should express an opinion as
to whether such headaches are productive of severe economic inadaptability.
The examiner should also include an assessment of whether any such headache
attacks could be considered "prostrating". Again, the examiner should be
asked to thoroughly discuss and explain the rationale for all of his or her
conclusions and opinions in a clear and legible manner in the examination
report.

5. The RO should arrange for an examination to determine the nature, extent
and frequency of her maxillary sinusitis. The claims file and a separate copy
of this remand must be made available to and reviewed by the examiner prior
and pursuant to conduction and completion of the examination. The RO should
also provide to the examiner a copy of the old and new rating criteria of
Diagnostic Code 6513. The examiner should express an opinion as to the
frequency and extent (incapacitating or non-incapacitating) of sinusitis
episodes the veteran may experience. The examiner should also report on the
frequency of any headaches,

21 -

pain, crusting, and/or purulent discharge which is the result of maxillary
and ethmoid sinusitis. Any opinions expressed must be accompanied by a
complete rationale.

7. Subsequently, the RO should review the claims folder and ensure that all
of the foregoing development actions have been completed. If any development
is incomplete, appropriate corrective action should be taken. Specific
attention is directed to the examination reports. If the examination reports
do not include fully detailed descriptions of all test reports, special
studies or opinions requested, the reports must be returned for corrective
action. 38 C.F.R. 4.2 (2000); see also Stegall v. West, 11 Vet. App. 268
(1998).

8. After completion of the above evidentiary development, the RO should
readjudicate the veteran's claims. Regarding her claims for increased
disability ratings for sinusitis and pelvic adhesive disease, the RO should
consider whether either the new or the old version of the rating criteria for
is more favorable to her claim and apply the one more favorable. If the
result is the same under either set of criteria, the RO should apply the
revised criteria, per Karnas supra. In considering the claim for an increased
rating for the TMJ dysfunction, the RO should reflect consideration of 38
C.F.R. 4.40, 4.45, and 4.59 and the Court's holding in DeLuca v. Brown, 8
Vet. App. 202, 204-7 (1995). Further, consideration should be given to the
case of Fenderson v. West, 12 Vet. App. 119 (1999).

22 -

9. If any benefit sought on appeal remains denied, the veteran and her
representative should be furnished a supplemental statement of the case,
which summarizes the pertinent evidence, all applicable law and regulations.
If the veteran has failed to report for an examination, citation and
discussion of 38 C.F.R. 3.655 must be provided. The SSOC should also reflect
detailed reasons and bases for the decisions reached. The veteran and her
representative should be afforded a reasonable period of time in which to
respond.

After the above actions have been accomplished, the case should be returned
to the Board for further appellate consideration, if otherwise in order. No
action is required of the veteran until she receives further notice. The
veteran is advised that the examinations requested in this remand are deemed
necessary to evaluate her claims and that her failure, without good cause, to
report for scheduled examinations could result in the denial of those claims.
38 C.F.R. 3.655 (2000).

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Appeals for Veterans Claims for additional development
or other appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all cases that
have been

23 -

remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

24 - 



